Exhibit 10.1 [ Certain information has been omitted from this exhibit pursuant to a request for confidential treatment submitted to the Securities and Exchange Commission. The omitted information has been separately filed with the Securities and Exchange Commission .] Contract No. 15-0830 AIRCRAFTDRYLEASEANDSERVICE S AGREEMENT This Aircraft Dry Lease and Services Agreement (“ Agreement ”) is made and entered into effective as of June 1, 2015 (the “ Effective Date ”), by and between FEDERAL EXPRESS CORPORATION (“ FedEx ”), and MOUNTAIN AIR CARGO, INC. (" Lessee "), each a “ Party ” and collectively the “ Parties
